Case 8:20-cv-01479-TPB-JSS Document 1 Filed 06/29/20 Page 1 of 7 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

TAMPA DIVISION
PEDRO J. PARRADO,
Plaintiffs,
v. Case No.:
HOME DEPOT U.S.A, INC.
Defendant.
/

 

NOTICE OF REMOVAL OF CAUSE BY DEFENDANT,
HOME DEPOT U.S.A., INC.

Defendant HOME DEPOT U.S.A., INC., by and through its undersigned counsel, hereby
files this Notice of Removal of Cause pursuant to 28 U.S.C. §1441, et seq., and 28 U.S.C. §1332,
to remove to the United States District Court, Middle District of Florida, Tampa Division (the
“Federal Court”), that cause of action presently pending in the Circuit Court of the 13" Judicial
Circuit, in and for Hillsborough County, Florida (the “State Court”), Case No. 20-CA3233, and
styled Pedro J. Parrado v. Home Depot U.S.A., Inc. See, Plaintiff's Complaint attached hereto as
Exhibit “A.” In support of this Notice of Removal of Cause, Defendant states as follows:
Complete Diversity of Citizenship Exists

1. Plaintiff, Pedro J. Parrado, at the time of the alleged incident giving rise to this
matter, and at all subsequent times material hereto, was and is a Florida citizen. See Ex “A”,.[ 2.
Specifically, Plaintiff's answers to interrogatories reflects Plaintiff’s address as follows: 5435
Pentail Circle, Tampa, Florida 33625 (which reflects his residence is located within the Middle
District of Florida). See, Defendant’s General Negligence Interrogatories and Answers by Plaintiff

attached hereto as Composite Exhibit “B.” Defendant knows of no other addresses for Plaintiff,
Case 8:20-cv-01479-TPB-JSS Document1 Filed 06/29/20 Page 2 of 7 PagelD 2

or in the state of Georgia or the state of Delaware, where, as averred below, the Defendant would
be deemed a citizen.!

2. Defendant Home Depot U.S.A., Inc. is a foreign corporation organized under the
laws of the state of Delaware and which has its principal place of business in the state of Georgia
at 2455 Paces Ferry Road, Atlanta, Georgia 30339. Defendant Home Depot U.S.A., Inc. is not
organized under the laws of the state of Florida, and does not have its principal place of business
in the state of Florida. Therefore, Defendant is not a citizen of the State of Florida or the State of
North Carolina.

3. This Notice of Removal of Cause is founded upon diversity of citizenship
jurisdiction pursuant to 28 U.S.C. §1332 and 28 U.S.C. §1441, and complete diversity of
citizenship exists between the Plaintiff and the Defendant.

The Amount in Controversy Requirement is Satisfied

4. Pursuant to 28 U.S.C. §1332(a), the amount in controversy in this case exceeds the
required $75,000 jurisdictional threshold.

5, Plaintiff's Complaint against Defendant alleges damages in excess of the State
Court’s $15,000.00 jurisdictional threshold and asserts a premises liability/trip-and-fall negligence
claim on behalf of Plaintiff, Pedro J. Parrado. See, Ex. “A”, P 1. According to Plaintiff's
Complaint, his claim derives from an alleged July 18, 2019 incident wherein Plaintiff asserts he
lost his footing and fell at Defendant’s store. Ex. “A”, 6.

6. Plaintiff alleges, inter alia, that Defendant, HOME DEPOT U.S.A., INC., failed to

maintain and keep the floors and grounds of the property in a safe and reasonable condition, failed

 

' Based on the foregoing, it is clear to Defendant that Plaintiff's true, fixed and permanent home and
principal establishment, and to which she had the intention of returning whenever she was absent therefrom, is and
was located within the state of Florida. See, Mikesell v. FIA Card Services, 936 F.Supp.2d 1327, 1330 (M.D. Fla.
2013).
Case 8:20-cv-01479-TPB-JSS Document 1 Filed 06/29/20 Page 3 of 7 PagelD 3

to give warning of the latent or unrevealed dangers of the property, failed to properly inspect the
premises, failed to make reasonable provisions for the safe condition, including the entrance/exit
areas; and creating a dangerous condition. Ex. “A”, J/J, subparts a.-f.

7. According to Plaintiff, as a result, he “was injured in and about his body and
extremities, suffered pain therefrom, suffered physical handicap and disfigurement, incurred
hospital and medical expenses; said injuries are either permanent or continuing in nature and
caused the Plaintiff mental! and physical pain and anguish and the Plaintiff will suffer the losses in
the future..” Ex. “A”, 9/3.

8. “As the party seeking removal, Defendant bears the burden of establishing
jurisdiction.” Houston v. Garrison Prop. & Cas. Ins. Co., No. 8:14-CV-01944-EAK, 2014 WL
6469608, at *2 (M.D. Fila. Nov. 17, 2014); Lowery v. Alabama Power Co., 483 F.3d 1184, 1207
(11th Cir. 2007). “Where, as here, the plaintiff has not pled a specific amount of damages, the
removing defendant must prove by a preponderance of the evidence that the amount in controversy

exceeds the jurisdictional requirement.” Houston, 2014 WL 6469608, at *2 (citing Williams v.

 

Best Buy Co., 269 F.3d 1316, 1319 (11th Cir.2001)).

 

9. In that regard and for purposes of meeting its evidentiary burden, Plaintiff provided
his responses to Defendant’s Interrogatories which reflect medical bills totaling over $100,000.
See Ex. B, Response # 11.

10.‘ Further, Plaintiff provided certain medical records and bills with his responses to
Defendants discovery requests. A copy of the medical bills are attached hereto as Composite

Exhibit “C”.
Case 8:20-cv-01479-TPB-JSS Document 1 Filed 06/29/20 Page 4 of 7 PagelD 4

11. Moreover, on November 26, 2019, Plaintiff underwent a laminoforamintomy with
discectomy performed by Dr. Brett Menmuir, MD. A copy of the operative report is separately
attached hereto as Exhibit “D.”

12. Moreover, and most importantly for purposes of removal to this Federal Court,
Plaintiff's allegedly causally related billed past medical expenses total at least $129,107.09,
incurred as of June 1, 2020. See, Ex. C. The included, and allegedly causally related bills/expenses

are as follows:

e Valet Orthopedics; $15,280.94
e Westchase Surgery Center; $22,891.64
e Anesthesia Professional Services; $3,750.00
e Ortho Neuro Surgical, LLC; $30,211.55
e Legacy Surgery Center; $5,541.50
e Robert Martinez, M.D. P.A.; $525.00

e PHP Total Health; $38,035.92
e Clearview Open MRI; $2,842.54
e LaRocca Chiropractic Centers LLC; $10,028.00

13. This $129,107.09 amount of allegedly causally related past medical expenses
incurred for Plaintiff's care and treatment allegedly attributable to the referenced trip-and-fall,
recovery of which is sought in the instant lawsuit, alone, exceed and satisfy the Federal Court’s
$75,000.00 jurisdictional threshold required under 28 U.S.C. §1332(a).

14. _—‘— Plaintiff may argue that although he was billed over $129,000 for medical
treatment, the bills were paid by private insurance and he would only be entitled to recover

$4,528.11.2

 

2 With regard to any argument that the jurisdictional amount in controversy is not met because of third-
party payments, Defendant notes that “subject matter jurisdiction is not defeated simply because the parties might
anticipate a future reduction in recoverable damages.” Stramiello v. Petsmart, Inc., No. 8:10-cv-659-T-33TGW,
2010 WL 2136550 (MLD. Fla. May 26, 2010); see also Henry v. K-Mart Corp., 2010 WL 5113558 (MLD. Fla. Dec.
9, 2010) (agreeing with Stramiello that collateral source setoffs are not relevant to calculating jurisdiction amount at
time of removal). “That Florida law might require a set-off at final judgment that reduces [Plaintiff's] final
recovery to or below $75,000 does not affect the jurisdictional amount in controversy at the outset of litigation.”
Case 8:20-cv-01479-TPB-JSS Document 1 Filed 06/29/20 Page 5 of 7 PagelD 5

15. Even if the Court finds this to be correct, Defendant asserts that it has still met its
burden by a preponderance of the evidence an amount in controversy above the $75,000.00
jurisdictional threshold.

16. Defendant served Plaintiff with Request for Admissions and Plaintiff has admitted
that he will be seeking more than a $75,000.00 verdict from a jury at trial of this matter. See
Defendant’s Request for Admissions to Plaintiff and Plaintiff's Responses attached hereto as
Composite Exhibit “E”.

17. Further, the Complaint reflects that Plaintiff “will suffer the losses in the future..”
Ex. “A”, 913. See also, Bowen v. State Farm Mut. Auto. Ins. Co., 2010 WL 1257470 (M.D. Fila.
March 29, 2010).

The Other Prerequisites and Requirements for Removal Have Been Satisfied

18. Defendant has filed with the Clerk of the State Court a Notice that this Cause has
been removed.

19. There has been no waiver by this Defendant of any right to remove this cause to the
Federal Court.

20. Filed under a separate Notice of Filing and incorporated herein are copies of all
process, pleadings, orders and other papers or exhibits of every kind on file in the State Court.

21. This Notice of Removal of Cause was timely filed within thirty (30) days from June
1, 2020, the date upon which the Defendant was served with the Responses to Interrogatories.
See, Ex. “B”. This was the first date Defendant could have ascertained the case was subject to
removal as Plaintiff did not provide any medical records, bills or Demand correspondence prior to

filing the Complaint.

 

O'Toole v. Napa Home & Garden, Inc., No. 8:11-cv-2724-T-23AEP, 2012 WL 12904228 (M.D. Fla. June 26,
2012).
Case 8:20-cv-01479-TPB-JSS Document 1 Filed 06/29/20 Page 6 of 7 PagelD 6

22. If an action is not removable upon the initial pleadings, it may later become
removable on the basis of a copy of an amended pleading, motion, order or other paper and then
then defendant must file a notice of removal within thirty days of receiving such a document
supporting removal. See Bechtelheimer v. Continental Airlines, Inc., 755 F.Supp.2d 1211, 1213
(M.D. Fla. 2010).

23. Defendant has not waived its right to remove by filing its answer and conducting
discovery in the state court. /d. at 1214 (finding that a party cannot waive removal by defending
in state court before the basis for removal existed).

24. The undersigned counsel are attorneys of record for HOME DEPOT U.S.A., INC.
and have been specifically authorized to act on behalf of the Defendant in seeking removal of this
cause to the Federal Court.

WHEREFORE, Defendant, HOME DEPOT U.S.A., INC., hereby removes this cause
from the Circuit Court of the 13" Judicial Circuit, in and for Hillsborough County, Florida, to the
United States District Court, Middle District of Florida, Tampa Division, and requests that all
further proceedings be conducted in this Court as provided by law.

RESPECTFULLY SUBMITTED this 29 day of June, 2020.

LUKS, SANTANIELLO, PETRILLO & COHEN
100 N Tampa Street, Suite 2120

Tampa, FL 33602

Tel: 813/226-0081; Fax: 813/226-0082

Counsel for Defendant, Home Depot U.S.A., Inc.
Primary: LuksTpa-Pleadings@LS-Law.com
Secondary: SMazuchowski@insurancedefense.net
/s/ Susan K. Mazuchowski

ANTHONY J. PETRILLO, ESQ.

Board Certified Civil Trial Lawyer

Florida Bar No. 874469

SUSAN K. MAZUCHOWSKI, ESQ.
Florida Bar No. 91188
Case 8:20-cv-01479-TPB-JSS Document 1 Filed 06/29/20 Page 7 of 7 PagelD 7

CERTIFICATE OF SERVICE
WE HEREBY CERTIFY that on this date, a true and correct copy of the foregoing was
filed with the Clerk of the Court via the CM/ECF system and an electronic copy was furnished to:
Eduardo R. Latour, Esq., LATOUR AND ASSOCIATES, P.A., 135 East Lemon Street, Tarpon
Springs, FL 34689, edlatourpleadings@gmail.com, Counsel for Plaintiff, on this 29th day of

June, 2019, via electronic mail.

LUKS, SANTANIELLO, PETRILLO & COHEN
100 N Tampa Street, Suite 2120

Tampa, FL 33602

Tel: 813/226-0081; Fax: 813/226-0082

Counsel for Defendant, Home Depot U.S.A., Inc.
Primary: LuksTpa-Pleadings@LS-Law.com
Secondary: SMazuchowski@insurancedefense.net

/s/ Susan K. Mazuchowski

 

ANTHONY J. PETRILLO, ESQ.
Board Certified Civil Trial Lawyer
Florida Bar No. 874469

SUSAN kK. MAZUCHOWSKI, ESQ.
Florida Bar No. 91188
